DETAILED ACTION


Claim Objections
Claim 1 is objected to because of the following informalities:   On page 3, line 6, please insert “(C1-C40)” prior to hydrocarbyl.  

Claim 1 is objected to because of the following informalities:   On page 3, line 6, please insert “(C1-C40)” prior to heterohydrocarbyl.  
 
Claim 1 is objected to because of the following informalities:   On page 3, line 8, please insert “(C1-C40)” prior to hydrocarbylene.  

Claim 1 is objected to because of the following informalities:   On page 3, line 8, please insert “(C1-C40)” prior to heterohydrocarbylene.  

Claim 1 is objected to because of the following informalities:  On page 3, line 10, polyfluoro substitution and perfluoro substitution are not substituents. 
    
Claim 1 is objected to because of the following informalities:  On page 3, line 11, please replace “oxo (i.e., =O)” with “oxo (=O)”.

Claim 1 is objected to because of the following informalities:  On page 3, line 13, please replace “or two of the RS are taken” with “and two RS are optionally taken”.  

Claims 2-18 are objected to because of the following informalities:  In line 1 of each claim, please insert “olefin polymerization”.

Claim 6 is objected to because of the following informalities:  Use of the term “hydrido” for ancillary ligand Z1 is correct, however, it is suggested to use “hydrogen atom” so that terminology is consistent with that recited in line 10 of claim 1.   


Claim 7 is objected to because of the following informalities:  In line 2, delete “a” which precedes “substituted”.

Claim 10 is objected to because of the following informalities:  In line 3, please replace the ratio” with “a ratio”. 
 
Claim 12 is objected to because of the following informalities:  Claim defining structural features of the metal-ligand complex appears to depend from claim 11 instead of claim 1.  Note also that there is no recitation of “metal-ligand complex of Formula (III)” in any preceding claim.   

Claim 12 is objected to because of the following informalities:  Although claim construction utilizing the term “especially” is no longer considered egregious, rewriting the limitation of preferable embodiments of Ar4 as a separate dependent claim is recommended.

Claim 13 is objected to because of the following informalities:  Claim defining structural features of the metal-ligand complex appears to depend from claim 11 instead of claim 1.  Note also that there is no recitation of “metal-ligand complex of Formula (III)” in any preceding claim.   

Claim 14 is objected to because of the following informalities:  Claim defining structural features of the metal-ligand complex appears to depend from claim 11 instead of claim 1.  Note also that there is no recitation of “metal-ligand complex of Formula (III)” in any preceding claim.   

Claim 14 is objected to because of the following informalities:  Please insert “and” between the last two structures so that Markush construction is complete.   

Claim 15 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiment of X1 as a separate dependent claim is recommended.

Claim 16 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiment of X1 as a separate dependent claim is recommended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 is drawn to an olefin polymerization catalyst system comprising a second olefin polymerization procatalyst containing a metal-ligand complex represented by formula (I).  Formula (I) depicts a metal-ligand complex containing one anionic bidentate ligand and up to anionic two ligands Z1.  Based on this configuration, metal MA cannot have a formal oxidation state of +4, +5, or +6 as described in lines 13 and 14.  Dependent claims 2-18 are subsumed under the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The following compounds to not satisfy the structural features defined in Formula (I) of the independent claim.
                                  
    PNG
    media_image1.png
    132
    160
    media_image1.png
    Greyscale
                         
    PNG
    media_image2.png
    133
    148
    media_image2.png
    Greyscale


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Subject of instant claims is patentably distinct over the following references:  References teach relevant metal-ligand complexes and olefin polymerization catalyst systems containing chain shuttling agents.  None of the references teaches the olefin polymerization catalyst system of instant claims.
Klosin et al. (US 8,202,954)
Figueroa et al. (US 8,372,927)
Arriola et al. (US 8,389,655) 
Hustad (US 8,981,028)
Hou et al. (US 2014/0088276)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 5, 2021